                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 THOMAS H. KRAKAUER, on behalf              )
 of a class of persons,                     )
                                            )
                     Plaintiff,             )
                                            )
              v.                            )               1:14-CV-333
                                            )
 DISH NETWORK LLC,                          )
                                            )
                     Defendant.             )

             AMENDED ORDER DISBURSING ATTORNEY’S FEES
                      AND LITIGATION COSTS

      As set forth in the Court’s December 23, 2019 Memorandum Opinion and Order,

Doc. 538 at 15, the Clerk shall disburse to Class Counsel Bailey Glasser, from the

judgment fund, attorney’s fees of $20,447,600, and litigation costs of $481,317.73. The

Clerk shall wire these funds to Bailey Glasser, LLP, per the account information provided

by Class Counsel John Barrett.

      This the 7th day of January, 2020.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




     Case 1:14-cv-00333-CCE-JEP Document 541 Filed 01/07/20 Page 1 of 1
